UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 24, 2013 Digirad Corporation (Exact name of registrant as specified in its charter) Delaware 000-50789 33-0145723 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1048 Industrial Court, Suwanee, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 726-1600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On October 24, 2013, Digirad Corporation (the “Company”) issued a press release disclosing that the Delaware Chancery court has validated the May 3, 2013 election of its Board of Directors.The court ruling dismissed the request by Red Oak Fund, L.P., a dissident hedge fund, for a new election of directors.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits Press Release of Digirad Corporation dated October 24, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 24, 2013 DIGIRAD CORPORATION By: /s/ Jeffry R. Keyes Jeffry R. Keyes Chief Financial Officer Exhibit Index Exhibit No. Description Press Release of Digirad Corporation dated October 24, 2013
